Case 1:19-cv-12551-FDS Document 305-3 Filed 08/13/21 Page 1 of 3




            EXHIBIT H
811?12t21   &                                                                  Data Centers - Google




          About Google Data Centers
          Google owns and operates data centers all overthe world, helping to keep tlre internet humming 24/7.Learn how our relentless focus on
          innovation has made our clata centers some of the most high-performing, secure, reliable, and efficient data centers in the world.




                                               See what'S new and browse our innovations
                                                                                                                                                             Case 1:19-cv-12551-FDS Document 305-3 Filed 08/13/21 Page 2 of 3




                                                                                                                                                  {$
                                  ffiatm f,mntens
                                                                                                                                                       1t9
 https ://www. google. com/abouUdatacenters/
8t1?t2021                                                                             Data Centers - Google




                                                                  nters



                                          An animated video series                             Full steam ahead on 2417
                                           highlighting data center                            carbon-free energy
                                           innovation                                          2021

                                           2A21
                                                                                               We're tapping into a f'rs'r-oi-rts <rr:d

                                           Discovering Data Centers is an animated             gr-.othr:rrnal proiect that will   add always
                                           video series about the innovation behind            on" clean energy to the electric grid near

                                           Google data centers. Get a behind-the-              our Nevada data centers. Advancements

                                           scenes look at the technological                    rn clean technologies like firm

                                           intricacies that ensure Google data                 geothermal, combined with carhon-

                                           centers work globally and at massive                inte:iiqent corr:lutir:cJ at our data centers,

                                           scale, and see how design, technology,              are helping us get closer 1o 2417 carbon-

                                           operations, and sustainability layer                free energy by 2030.

                                           together to make data centers so
                                           fascinating.'#atrh here.
                                                                                                                                                           Case 1:19-cv-12551-FDS Document 305-3 Filed 08/13/21 Page 3 of 3




                                                                                                                                                d)
                                  ffiatm       t*ntens
                                                                                                                                                     219
 https ://www. goo gle.com/abouUdatacenters/
